Citation Nr: 1739546	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with renal impairment. 

2.  Entitlement to service connection congestive heart failure, to include as secondary to hypertension with renal impairment.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to December 1977, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2014 and rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and Lincoln, Nebraska, respectively.  The RO in Houston has jurisdiction over the appeal.

In September 2012, an informal hearing conference was conducted before a Decision Review Officer (DRO).  The Veteran testified before a DRO in a formal hearing in March 2015 at the RO.  In May 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  Transcripts (Tr.) of the hearings have been associated with the record.

Additional evidence was received following the most recent adjudication by the RO.  However, as the Veteran's substantive appeal was received after February 2, 2013, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

The issues of entitlement to service connection for back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's hypertension with renal impairment had its onset in service.

2.  The Veteran's congestive heart failure is related to his service-connected hypertension.

3.  The Veteran's tinnitus is related to in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension with renal impairment are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§ 3.303(b), 3.309(a) (2016).

2.  The criteria for entitlement to service connection on a secondary basis for congestive heart failure are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

3.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension and other organic diseases of the nervous system (tinnitus), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (considering tinnitus as an organic disease of the nervous system).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

A.  Hypertension and Heart Disease

The Veteran maintains that his hypertension began during service and that his congestive heart failure is a result of his hypertension.  See May 2017 Board Hearing Tr. at 3, 6.  

There is no dispute that the Veteran has a current diagnosis of hypertension with renal impairment.  See October 2012 examination report; see also September 2009 private treatment record and June 2015 VA treatment record.  Thus, the first element of service connection is established.

Regarding the second element of service connection, there is some question as to whether the Veteran's hypertension pre-existed service.  On his October 1974 entrance examination, his blood pressure was 150/76.  His blood pressure was then checked on two subsequent days with the following results: day one-152/78, 148/70, 134/76; day two-140/70, 146/80, 146/78.  On private examination in October 1974, his blood pressure was 118/68 and in November 1974 it was 130/70, which the physician described as normal.  His service treatment records reveals that his blood pressure was then checked on two subsequent days with the following results: day one- 134/72, 136/74, 136/68; day two- 130/70, 130/80, 128/74.  The entrance examination report notes the presence of elevated blood pressure, which was later crossed out.  Notably, a January 1975 physical examination found no disqualifying defects.  

Based on these facts, the Board finds that hypertension was not "noted" at service entrance.  Critically, the blood pressure readings at entrance did not meet VA's definition of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.); see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (because the degree of hearing loss noted on an entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the presumption of soundness under 38 U.S.C. § 1111 attaches).  Second, the entrance examiner determined that this was not a qualifying defect.  Thus, the Board finds that the Veteran is presumed sound at service entrance as it pertains to his blood pressure.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aside from the blood pressure readings at service entrance, the Veteran reported high blood pressure in his October 1977 separation Report of Medical History.  His blood pressure reading was 132/88.  Thus, an in-service incurrence is shown.  

The Veteran testified that following service he was unable to attain employment as a firefighter, approximately in 1981, due to his high blood pressure.  See May 2017 Board Hearing Tr. at 4.  Post-service private treatment records beginning in November 1983 reveal ongoing treatment and a diagnosis of uncontrolled hypertension.  

The Board acknowledges that an October 2012 VA examiner could not provide a medical opinion without resort to speculation.  See October 2012 Examination Report.  However, the Veteran contends that he had high blood pressure in service and has been treated for high blood pressure ever since service.  Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, hypertension is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of high blood pressure treatment since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to the Veteran's statements.

Given the service treatment records showing elevated blood pressure in service, the Veteran's credible lay statements that his symptoms have continued since service, and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted on the basis of continuity of symptomatology for chronic disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Furthermore, the October 2012 VA examiner opines that the Veteran's heart disease, diagnosed as congestive heart failure in 2009, is "due to" or secondary to his hypertension.  There is no evidence to the contrary.  Thus, service connection for the Veteran's heart disease is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).

B. Tinnitus

The Veteran asserts that his tinnitus is due to his in-service noise exposure to military weapons without the benefit of hearing protection.  See May 2017 Board Hearing Tr. at 8.  

Regarding element one, current disability, the Veteran has a current diagnosis of tinnitus.  He competently reports tinnitus in his lay submissions and to a VA examiner.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding the second element of service connection, the Veteran has reported in-service acoustic trauma secondary to providing communications support to a field artillery unit, firing weapons, and not using any hearing protection.  See June 2012 statement; May 2017 Board Hearing Tr. at 7-8.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was a tactical wire operations specialist and his military personnel records indicate that he is a recipient of a sharpshooter medal.  The Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and service.  The Veteran has competently and credibly reported that he has continued to experience recurrent ringing in his ears during and since service due to the in-service acoustic trauma.  See May 2017 Board Hearing Tr. at 10.  The Board therefore finds his assertions that tinnitus was first incurred in service and has been present continuously since service credible.  38 C.F.R. § 3.303(b); see also Walker, supra.  Thus, elements two and three of service connection are established.

The Board recognizes that the October 2012 VA audiologist rendered a negative nexus opinion regarding tinnitus.  However, the VA examiner relied on the absence of documented tinnitus in service as the rationale for his opinion.  Notably, he failed to address whether the Veteran's exposure to acoustic trauma in service caused his current tinnitus, and did not consider the Veteran's lay statements as to an onset of tinnitus in-service, and its continuity since that time.  Accordingly, the Board assigns this negative opinion no probative value.  

In sum, the most probative lay evidence of record reflects that the Veteran has tinnitus that was incurred in service.  Thus, service connection is warranted.  


ORDER

Service connection for hypertension with renal impairment is granted.

Service connection for congestive heart failure secondary to hypertension with renal impairment is granted.

Service connection for tinnitus is granted. 


REMAND

Regarding the Veteran's claim of entitlement to service connection for a back disorder, the October 2012 VA examiner opined that his medical records were silent for many years post-service regarding a back disorder.  Thus, the examiner concluded that it was less likely as not that his current low back disorder, diagnosed as degenerative disc disease, was related to his active duty service, to include as a result of his motor vehicle accident (MVA) therein.  However, the Veteran credibly testified that he injured his back while playing combat football, was seen once during service for back pain, and that he continued to have low back pain post-service that he treated with over the counter pain relievers.  See March 2015 DRO Hearing Tr. at 4, 8; May 2017 Hearing Tr. at 11-13.  As the October 2012 VA etiological opinion addressing the back disorder does not adequately consider these lay statements, an addendum opinion is required on remand.  

Additionally, the Veteran testified that he sought treatment in approximately June 1976 for back pain in Ft. Hood.  May 2017 Hearing Tr. at 14.  The only service treatment records that have been associated with the claims file include his entrance and separation examinations.  Therefore, upon remand, complete service treatment records should be obtained.  
In regards to the knee disorders, the Veteran contends that he injured his knees climbing poles and repelling on ropes as a result of his MOS as a tactical wire operations specialist and playing combat football.  See April 2014 statement, March 2015 DRO hearing at 4, May 2017 Hearing Tr. at 14.  The Veteran is competent to report a bilateral knee injury that was treated with a brace and pain pills during active duty, and his report of such an injury is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes an in-service bilateral knee injury.  Additionally, the medical evidence of record includes a current diagnosis of osteoarthritis of the bilateral knees.  Based on the above-cited evidence, VA's duty to obtain a medical examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran reported that he received treatment for his knees from the Houston VA Medical Center (VAMC) in 1979.  May 2017 Hearing Tr. at 15.  Accordingly, on remand outstanding and updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service treatment records and personnel records.  Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.  If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative, pursuant to 38 C.F.R. § 3.159(e).  Inform the Veteran that he may also submit any records in his possession.

2.  Obtain all outstanding VA treatment records, to include records from the Houston VAMC dated from 1979.  If any such records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any updated records from Drs. Watkins and Shi-tze Lu.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Then, obtain an addendum opinion from the October 2012 VA examiner (or other qualified physician, if unavailable) to determine the etiology of the Veteran's back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  The examiner should address the following: 

For each back disorder diagnosed, to include arthritis and degenerative disc disease, please opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise etiologically related to his active military service, to include as a result of his in-service MVA and/or combat football injury therein.  For purposes of providing this opinion, please accept as true the Veteran's credible reports of an in-service back injury from playing combat football, one in-service treatment for back pain, and continuous back pain during and since the in-service injury.  See March 2015 DRO Hearing Tr. at 4, 8; May 2017 Hearing Tr. at 11-13.  

A complete rationale must be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.  

For any bilateral knee disability diagnosed, to include osteoarthritis, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service.  For purposes of providing this opinion, please concede as true the Veteran's description of incurring knee pain during service as a result of climbing poles and repelling on ropes as a result of his MOS as a tactical wire operations specialist and playing combat football that was treated with a brace and pain pills.  See April 2014 statement, March 2015 DRO hearing at 4, May 2017 Hearing Tr. at 14-15.  

A complete rationale must be provided.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


